FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCO ANTONIO MARTINEZ-                          No. 09-72751
GARCIA,
                                                 Agency No. A078-683-488
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Marco Antonio Martinez-Garcia, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying adjustment of status. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garfias-Rodriguez v. Holder, 702 F.3d 504, 512 n.6 (9th Cir. 2012) (en banc). We

deny in part and grant in part the petition for review, and remand.

      In his opening brief, Martinez-Garcia does not raise, and therefore has

waived, any challenge to the agency’s dispositive determination that he failed to

demonstrate the 10-years of continuous physical presence required for cancellation

of removal. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (a petitioner

waives an issue by failing to raise it in the opening brief).

      This case is remanded to the BIA for further proceedings regarding

adjustment of status in light of Correo-Ruiz v. Lynch, 809 F.3d 543 (9th Cir. 2015).

The BIA shall grant Martinez-Garcia an opportunity to supplement the record.

      Each party shall bear its own costs on appeal.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                            2                                   09-72751